 

 

 

 

 

                               
                                                                                                                                   
EXHIBIT 10.2   

 

 

2003 STOCK INCENTIVE PLAN
OF
RF MICRO DEVICES, INC.

Stock Option Agreement
(Senior Officers)

             THIS AGREEMENT (together with Schedule A, attached hereto, the
"Agreement"), effective as of the date specified as the "Grant Date" on Schedule
A attached hereto, between RF MICRO DEVICES, INC., a North Carolina corporation
(the "Corporation"), and the individual identified on Schedule A attached
hereto, an employee of the Corporation or a related corporation (the
"Participant");

R E C I T A L S :

            In furtherance of the purposes of the 2003 Stock Incentive Plan of
RF Micro Devices, Inc., as it may be amended (the "Plan"), the Corporation and
the Participant hereby agree as follows:

            1.         Incorporation of Plan.  The rights and duties of the
Corporation and the Participant under this Agreement shall in all respects be
subject to and governed by the provisions of the Plan, the terms of which are
incorporated herein by reference.  In the event of any conflict between the
provisions in the Agreement and those of the Plan, the provisions of the Plan
shall govern. Unless otherwise defined herein, capitalized terms in this
Agreement shall have the same definitions as set forth in the Plan.

            2.         Grant of Option; Term of Option.  The Corporation hereby
grants to the Participant pursuant to the Plan, as a matter of separate
inducement and agreement in connection with his employment or service to the
Corporation, and not in lieu of any salary or other compensation for his
services, the right and Option (the "Option") to purchase all or any part of
such aggregate number of shares (the "shares") of common stock of the
Corporation (the "Common Stock") at a purchase price (the "option price") as
specified on Schedule A, attached hereto, and subject to such other terms and
conditions as may be stated herein or in the Plan or on Schedule A.  The
Participant expressly acknowledges that the terms of Schedule A shall be
incorporated herein by reference and shall constitute part of this Agreement. 
The Corporation and the Participant further acknowledge that the Corporation's
signature on the signature page hereof, and the Participant's signature on the
Grant Letter contained in Schedule A, shall constitute their acceptance of all
of the terms of this Agreement.  The Option (or any portion thereof) shall be
designated as an Incentive Option or Nonqualified Option, as stated on Schedule
A.  To the extent that the Option or any portion thereof is designated as an
Incentive Option and such Option does not qualify as an Incentive Option, the
Option or portion thereof shall be treated as a Nonqualified Option.  Except as
otherwise provided in the Plan or this Agreement, this Option will expire if not
exercised in full by the date specified on Schedule A.

                                                                                                                                                                                                                             

--------------------------------------------------------------------------------


            3.         Exercise of Option.  Subject to the terms of the Plan and
this Agreement, the Option shall become exercisable on the date or dates set
forth on Schedule A attached hereto.  To the extent that an Option which is
exercisable is not exercised, such Option shall accumulate and be exercisable by
the Participant in whole or in part at any time prior to expiration of an
Option, subject to the terms of the Plan and this Agreement.  The Participant
expressly acknowledges that the Option may vest and be exercisable only upon
such terms and conditions as are provided in Schedule A of this Agreement and
otherwise in accordance with the terms of the Plan.  Upon the exercise of an
Option in whole or in part and payment of the option price in accordance with
the provisions of the Plan and this Agreement, the Corporation shall as soon
thereafter as practicable deliver to the Participant a certificate or
certificates for the shares purchased.  Payment of the option price may be made
in the form: (i) of cash or check; (ii) by delivery (by either actual delivery
or attestation) of shares of Common Stock owned by the Participant at the time
of exercise for a period of at least one year and otherwise acceptable to the
Administrator; (iii) to the extent permitted by the Administrator and in
accordance with applicable law, by delivery of written notice of exercise to the
Corporation and delivery to a broker of written notice of exercise and
irrevocable instructions to promptly deliver to the Corporation the amount of
sale or loan proceeds to pay the option price; or (iv) by a combination of the
foregoing methods.  Shares delivered in payment of the option price shall be
valued at their fair market value on the date of exercise, as determined by the
Administrator by applying the provisions of the Plan.

            4.         No Right of Continued Employment.  Nothing contained in
this Agreement or the Plan shall confer upon the Participant any right to
continue in the employment or service of the Corporation or a related
corporation or interfere with the right of the Corporation or a related
corporation to terminate the Participant's employment or service at any time. 
Except as otherwise expressly provided in the Plan and this Agreement (including
but not limited to Schedule A), all rights of the Participant under the Plan
with respect to the unexercised portion of his Option shall terminate upon
termination of the employment of the Participant with the Corporation or a
related corporation.

            5.         Nontransferability of Option.  To the extent that this
Option is designated as an Incentive Option, the Option shall not be
transferable other than by will or the laws of intestate succession.  To the
extent that this Option is designated as a Nonqualified Option, the Option shall
not be transferable other than by will or the laws of intestate succession,
except as may be permitted by the Administrator of the Plan in a manner
consistent with the registration provisions of the Securities Act of 1933, as
amended (the "Securities Act").  Except as may be permitted by the preceding
sentence, this Option shall be exercisable during the Participant's lifetime
only by the Participant.

            6.         Superseding Agreement; Binding Effect.  This Agreement
supersedes any statements, representations or agreements of the Corporation with
respect to the grant of the Options or any related rights, and the Participant
hereby waives any rights or claims related to any such statements,
representations or agreements.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective executors,
administrators, heirs, successors and assigns.  Except as may be otherwise
provided in Section 18 of the Plan, this Agreement does not supersede or amend
any existing Change in Control Agreement, Inventions, Confidentiality and
Nonsolicitations Agreement, Employment Agreement or any other similar agreement
between the Participant and the Company, including, but not limited to, any
restrictive covenants contained in such agreements.

            7.         Governing Law.  Except as otherwise provided in the Plan
or herein, this Agreement shall be construed and enforced according to the laws
of the State of North Carolina, without regard to the conflict of laws
provisions of any state.

            8.         Amendment and Termination; Waiver.  Subject to the terms
of the Plan, this Agreement may be modified or amended only by the written
agreement of the parties hereto.  The waiver by the Corporation of a breach of
any provision of the Agreement by the Participant shall not operate or be
construed as a waiver of any subsequent breach by the Participant.

            9.         No Rights as Shareholder.  The Participant or his legal
representative, legatees or distributees shall not be deemed to be the holder of
any shares subject to the Option and shall not have any rights of a shareholder
unless and until certificates for such shares have been issued and delivered to
him or them.

            10.        Withholding.  The Participant acknowledges that the
Corporation shall require the Participant to pay the Corporation the amount of
any federal, state, local or other tax or other amount required by any
governmental authority to be withheld and paid over by the Corporation to such
authority for the account of the Participant, and the Participant agrees, as a
condition to the grant of the Option, to satisfy such obligations.

 
                                                                                                   
2   


                                                                                                                                                                                                                             

--------------------------------------------------------------------------------


            11.        Administration.  The authority to construe and interpret
this Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan.  Any interpretation of
the Agreement by the Administrator and any decision made by it with respect to
the Agreement is final and binding.

            12.        Notices.  Except as may be otherwise provided by the
Plan, any written notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax or overnight courier, or by postage paid first class mail.  Notices
sent by mail shall be deemed received three business days after mailed but in no
event later than the date of actual receipt.  Notice may also be provided by
electronic submission, if and to the extent permitted by the Administrator. 
Notices shall be directed, if to the Participant, at the Participant's address
indicated by the Corporation's records, or if to the Corporation, at the
Corporation's principal office, attention Treasurer, RF Micro Devices, Inc.

            13.        Severability.  The provisions of this Agreement are
severable and if any one or more provisions may be determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

14.        Restrictions on Option and Shares.  The Corporation may impose such
restrictions on the Option and any shares issued pursuant to the exercise of the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky or state securities laws applicable to such
shares.  Notwithstanding any other provision in the Plan or the Agreement to the
contrary, the Corporation shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act).  The Corporation may cause a
restrictive legend to be placed on any certificate issued pursuant to the
exercise of the Option in such form as may be prescribed from time to time by
applicable laws and regulations or as may be advised by legal counsel.

15.        Counterparts; Further Instruments.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.

            IN WITNESS WHEREOF, this Agreement has been executed on behalf of
the Corporation and by the Participant effective as of the Grant Date noted on
Schedule A, attached hereto.

                                                                        RF MICRO
DEVICES, INC.

                                                                        By:
/s/Robert A. Bruggeworth                           
                                                                             
Robert A. Bruggeworth
                                                                             
President & Chief Executive Officer

Attest:

/s/ William Priddy                                 
William Priddy
Secretary & Chief Financial Officer

 

                                                                                                 

(Signature page of Participant to follow on Schedule A/Grant Letter)

 

3


                                                                                                                                                                                                                             

--------------------------------------------------------------------------------

 


 

2003 Stock Incentive Plan of RF Micro Devices, Inc.
Stock Option Agreement
(Senior Officers)

Schedule A/Grant Letter

1.         Pursuant to the terms and conditions of the Company's 2003 Stock
Incentive Plan (the "Plan"), you (the "Participant") have been granted an
Incentive/Non Qualified Stock Option to purchase XXXXXX shares (the "Option") of
our Common Stock as outlined below.

                               Granted To:           
                               Grant Date:           
                       Options Granted:           
              Option Price per Share:           
                        Expiration Date:           
                      Vesting Schedule:            25% for four
Years                                                  

                                                       
                                                                   

            2.         The following provisions shall apply with respect to the
Option:

(a)        In the event of the Participant's termination of employment other
than for cause (as defined in Section 6(d)(iii)(E) of the Plan), and subject to
Section 2(b), below, the following provisions shall apply with respect to the
Option:

(i)         The Option shall continue to vest according to the Vesting Schedule
stated in Section 1 above of this Schedule A as if the Participant had remained
an employee of the Company; and

(ii)        That portion of the Option which was vested at the time of the
Participant's termination of employment or service or which becomes vested
following termination of employment shall remain exercisable until the
expiration of the term of the Option (that is, the "Option Period," such period
to expire on the Expiration Date, stated above).

(iii)       If the employment of the Participant is terminated for cause, the
Option shall be terminated immediately and the Participant shall have no further
rights related thereto (unless the Administrator, in its discretion, determines
otherwise).

(iv)       The Administrator shall have discretion to determine the basis for
termination and to interpret this provision.

(b)    Notwithstanding Section 2(a) herein, the Administrator in its sole
discretion may determine that all or any part of the Option shall not continue
to vest following the Participant's termination of employment and/or that all or
any part of the Option shall not remain exercisable for the full Option Period,
such determination to be based on such factors as may be considered by the
Administrator in its discretion (including but in no way limited to factors
related to the conduct of the Participant), in which case the Option or portion
thereof

shall, unless the Administrator determines otherwise, be subject to the vesting
and post-termination exercise provisions of Section 6(d)(iii) of the Plan.  The
Administrator shall exercise its discretion not to continue vesting of, and/or
not to extend the post-termination exercise period of, all or a portion of the
Option within thirty (30) days following the date of termination of the
Participant's employment.





A-1


 

 

--------------------------------------------------------------------------------


By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Option Agreement (the "Agreement") dated Grant Date,
between the Participant and RF Micro Devices, Inc. (the "Company") which is
attached to this Grant Letter.  I understand that the Grant Letter and other
provisions of Schedule A herein are incorporated by reference into the Agreement
and constitute a part of the Agreement.  By my signature below, I further agree
to be bound by the terms of the Plan and the Agreement, including but not
limited to the terms of this Grant Letter and the other provisions of Schedule A
contained herein.  The Company reserves the right to treat the Option and the
Agreement as cancelled, void and of no effect if the Participant fails to return
a signed copy of the Grant Letter within 30 days of receipt.

Signature: 
                                                                               
                        Date:                                       
                                         Name

 

Note:  If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form. Please sign and return to Brenda
Hatley (mail stop:  NC7628).  Enclosed is a copy of this agreement with a
"schedule A"  attached, to retain for your files.




 

A-2

 